Title: To Thomas Jefferson from Justus Erich Bollmann, 22 November 1803
From: Bollmann, Justus Erich
To: Jefferson, Thomas


               
                  Sir,
                  Philada. November 22d. 1803
               
               Several of my Friends, being of Opinion that the Island of St. Domingo, as soon as evacuated by the French, will become a Theatre of important commercial as well as political Occurrences, have expressed a Wish that I might go there, and I confess that I feel myself considerably tempted by the Prospect of an extensive and beneficial Activity. This Temptation would be the greater if I could hope to have an Opportunity on that Station of rendering Services to Your Excellency personally or to the Government of the United States.
               I therefore take the Liberty of inquiring whether I may flatter myself so far to possess Your Excellency’s Confidence as to indulge an Expectation that I should enjoy the Preference for Your Comands in that Quarter?
               I remain with great Respect Your Excellency’s obt. humble St.
               
                  J. Erich Bollmann
               
            